I frankly admit that the filing of this dissent is much ado about nothing, because whether the judgment is affirmed or reversed the result will be the same. The plaintiff will have the right to amend, in the absence of which her action must be dismissed. I think the judgment should be affirmed, because I construe the order of the judge to mean that he does not intend to dismiss the action. If he had intended to dismiss it, it was very unnecessary for him to overrule the general demurrer in the same order, and thereby to indicate most plainly that the case *Page 855 
was still in court. If the judge made any error at all, it does not appear upon the record. It would have been error for him to dismiss the action on the special demurrers, without giving the right to amend. If the plaintiff had an opportunity to amend, before or after the order sustaining the special demurrers, and did not do so, the judge should have gone further and dismissed the action on the special demurrers. Since the record is silent as to whether the opportunity to amend was afforded, and since the order of the judge so clearly indicates that it was not, I think the judgment should be affirmed, because there is no exception to a final judgment.